Order filed, January 09, 2014.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-13-01043-CR
                                 ____________

                           TONY MERLOS, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 155th District Court
                             Austin County, Texas
                      Trial Court Cause No. 2011R-0105


                                      ORDER

      The reporter’s record in this case was due December 09, 2013. See Tex. R.
App. P. 35.1. The court has not received a request to extend time for filing the
record. The record has not been filed with the court. Because the reporter’s record
has not been filed timely, we issue the following order.

      We order Vicki L. Brown, the substitute court reporter, to file the record in
this appeal within 30 days of the date of this order.

                                   PER CURIAM